DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 9/20/21, Applicant, on 3/21/22, Presented additional arguments for consideration, which were found to be persuasive. Claims 1, 4-6, 8-10, 12, 13, and 16-20 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1, 4-6, 8-10, 12, 13, and 16-20 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 1, 4-6, 8-10, 12, 13, and 16-20 are allowable in light if Applicant arguments presented on 3/21/2022 which were found to be persuasive in overcoming the previously cited references. Additional search did not find better references that taught the claim limitations. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
… 
generating variance forecasts for each parking space segment of the set of parking space segments using: a variance update function (g) operating on observations of the parking occupancy metric acquired using the first methodology (O) that is used when the parking space segment is in the selected sub-set of the set of parking space segments; 
and a variance update function (f) operating on observations of the parking occupancy metric acquired using the second methodology (P) that is used when the parking space segment is not in the selected sub-set of the set of parking space segments; 
and updating the selected sub-set of the set of parking space segments for an upcoming time interval, and re-allocating the mobile observing units of the set of mobile observing units by moving mobile observing units of the set of mobile observing units to positions observing the updated sub-set of the set of parking space segments for the upcoming time interval to maximize the aggregation of variance forecasts over the set of parking space segments observable by the re-allocation of the mobile observing units. 
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 10 and 16, and dependent claims 4-6, 8, 9, 12, 13, and 17-20 are likewise allowable. 
The closest prior art of record is described as follows:
Nerayoff et al. (U.S. Patent Application Publication Number 2014/0036077) - The abstract provides for the following: A method of tracking the use of at least one destination location, the method including identifying a vehicle by use of identification images captured by an identification camera, such as by processing of images of license plates, determining characteristics of the vehicle visible in the identification images, and determining usage of a destination location, such as a parking spot, based on a camera monitoring the destination location capturing images of the vehicle having characteristics corresponding to those determined for the identification images.
Belani et al. (U.S. Patent Application Publication Number 2007/0050240) - The abstract provides for the following: A parking guidance system tracks available parking spaces and leads users to vacant spots through display boards placed at strategic locations in the parking lot. Sensor nodes are deployed at parking spaces or within traffic lanes to monitor parking space occupancy and wirelessly transmit this information. The sensor nodes form a wireless network that routes the knowledge of available spaces to the corresponding display boards and updates them in real time. Parking availability information may also be shared with users in a variety of other ways such as through the Internet, personal digital assistants, computers, mobile telephones, in-vehicle dashboards, and others.
Brooks et al. (U.S. Patent Application Publication Number 2003/0210139) - The abstract provides for the following: A comprehensive method and system for providing improved security at an existing facility or providing improved security in the design of a facility to be built. The system and method can be used to evaluate an existing facility in order to determines an overall rating for a particular facility and which can also be used identify individual or elemental weakness of the facility. The method and system can analyze the data gathered during the evaluation in order to determine remedial measures that can be used to improve the facility's overall rating and strengthen the identified individual or elemental weaknesses. A comprehensive system that monitors the flow of people, vehicles, luggage, packages and airplanes in order to provide improved security is also disclosed.
Cassandras et al. (U.S. Patent Application Publication Number 2014/0149153) - The abstract provides for the following: A "smart parking" system and method for an urban environment based on a dynamic resource allocation approach. The system assigns and reserves an optimal resource (parking space) for a discrete user based on the user's objective function that combines proximity to destination with parking cost, while also ensuring that the overall parking capacity is efficiently utilized. The solution of each Mixed Integer Linear Program (MILP) is an optimal allocation based on current state information and subject to random events such as new user requests or parking spaces becoming available.
Nishiuma et al. (U.S. Patent Application Publication Number 2005/0091176) - The abstract provides for the following: A forecasting apparatus for predicting future events includes a forecast processing data configuring section for configuring a data matrix including previously accumulated historical data and unknown forecast data, the data matrix having the unknown forecast data as missing elements, and a forecast processing section for estimating values of the missing elements representative of the unknown forecast data by performing singular value decomposition of the data matrix configured by the forecast processing data configuring section
Masoud et al. (U.S. Patent Application Publication Number 2006/0018516) - The abstract provides for the following: Apparatus and methods for monitoring activity use video information to track activity of a target at a given location. In an embodiment, the target is segmented into portions and a value of a biometric attribute is associated with the target and compared against values of a biometric attributes of corresponding portions of other images to identify the target and determine a length of time that the target is at the given location.
Agrait et al. (U.S. Patent Application Publication Number 2011/0276370) - The abstract provides for the following: A real-time wireless parking enforcement system is provided that includes a remote parking enforcement system having a plurality of parking sensors disposed to gather parking occupancy data and at least one source of parking payment data, where the parking occupancy data and parking payment data is communicated to a central server in real-time, and a plurality of wireless mobile platforms are operated by a plurality of parking enforcement officers (PEO's). The wireless mobile platforms send and receive real-time and continuous parking occupancy data and parking payment data to and from the central server, where bidirectional communication exists between the central server and the wireless mobile platforms. When the PEO enters response information to a potential violation to the wireless mobile platform, the bidirectional communication updates the status of the potential violation to all the wireless platforms in real-time, where the information is used to reduce enforcement redundancies by the PEO's.
Eric Hsiao-Kuang Wu et al. “Agile Urban Parking Recommendation Service for Intelligent Vehicular Guiding System.” - The abstract provides for the following: Nowadays, Intelligent Transportation Systems (ITS) technologies are exploring a wide range of services such as freeway management, crash prevention & safety, driver assistance, and infotainment of drivers and/or passengers. In this paper, an agile urban parking recommendation service for vehicular intelligent guiding system is designed to facilitate city citizens with fully efficient, real-time and precise parking lot guiding suggestions for the sustainability of the future green city. The system offers drivers a friendly parking lot recommendation sequence and saves driver's time circling around by the accurate prediction of the successful parking probability in each parking lot. The proposed cost model constructs an optimal recommendation sequence considering successful parking probability and time to reach the parking lot. Through the collection and analysis of realistic records from parking lots in Taipei city, a prediction algorithm is developed to estimate the successful parking probability by using current available space counts. Extensive experiments are conducted to demonstrate the effectiveness of the prediction algorithm.
DELMAS GUILLAUME (France Patent Publication Number FR 3004841 A1) -The abstract provides for the following: The invention relates to a method and its implementation device, for monitoring the parking of vehicles in a geographical area, characterized in that it comprises the steps of: a. obtain the state of instant occupancy of the parking space corresponding to said geographical area at a time t; b. obtain the instantaneous rotation rate of the parking in said parking space at time t; vs. calculate from the data collected in steps a) and b) the future occupancy rate at a time (t + Δt) and its probability; d. providing information when the probability or occupancy rate determined in step c) is lower or higher than a determined threshold. The device and the method that are the subject of the invention are advantageously used to guide users to available parking spaces and to optimize the surveillance of the parking space, in particular by the surveillance agents of the public roads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624